Exhibit 10.2
 


FERMAVIR PHARMACEUTICALS, INC.
REPURCHASE OPTION AGREEMENT


THIS AGREEMENT is made as of March 16, 2006 between FermaVir Pharmaceuticals,
Inc., a Florida corporation (the “Company”), and Chris McGuigan (the
“Shareholder”).


WHEREAS the Shareholder was a founder of FermaVir Research, Inc. a Delaware
corporation, which the Company acquired in August 2005 (“FermaVir Research”);
and


WHEREAS the Shareholder acquired 1,029,000 shares of the Company’s common stock,
$.0001 par value (the “Shares”) in exchange for shares he had purchased from
FermaVir Research; and


WHEREAS, assuming the Shareholder’s active participation in the research and
development conducted by Fermavir Research is critical to the Company’s ability
to raise capital and fund the development of the “Licensed Subject Matter,” as
defined in that Patent and Technology License Agreement dated February 2, 2005
between University College Cardiff Consultants Limited and FermaVir Research
(formerly named Contravir Research, Inc.).


THEREFORE, the parties agree as follows:


1. Consideration. In consideration of the option granted to the Company, the
Company will enter into a technology acquisition agreement with the Shareholder
and certain other option holders, in the form annexed hereto as Exhibit A (the
“Technology Acquisition Agreement”).


2. Repurchase Option.


(a) The Shareholder hereby grants to the Company an irrevocable, exclusive
option for a period of one hundred twenty (120) days (the “Option Period”) from
the “Trigger Event” (defined below) to repurchase up to 926,100 of the Shares
which have not been released pursuant to Section 3 herein (the “Unreleased
Shares”) for the aggregate price of $114,000,000 (the “Repurchase Price”). For
the purposes of this Agreement, the “Trigger Event” shall mean the earlier of
the Company’s abandonment of the development of the Licensed Subject Matter or
December 31, 2006, unless on or before such date, Phase I Clinical Trials
(defined as first dosing in humans) have commenced for a product utilizing the
Licensed Subject Matter (as reasonably determined by the Company, provided such
determination will not be necessary if, following receipt of all requisite
regulation approvals, human patients have been administered a product
incorporating the Licensed Subject Matter). Said option shall be exercised by
the Company by delivering written notice to the Shareholder or the Shareholder’s
executor (with a copy to the Escrow Holder (as defined in Section 6)) AND, at
the Company’s option, (i) by delivering to the Shareholder or the Shareholder’s
executor a check in the amount of the aggregate Repurchase Price, or (ii) by the
Company canceling an amount of the Shareholder’s indebtedness to the Company, if
any, equal to the aggregate Repurchase Price, or (iii) by a combination of (i)
and (ii) so that the combined payment and cancellation of indebtedness equals
such aggregate Repurchase Price. Upon delivery of such notice and the payment of
the aggregate Repurchase Price in any of the ways described above, the Company
shall become the legal and beneficial owner of the Shares being repurchased and
all rights and interests therein or relating thereto, and the Company shall have
the right to retain and transfer to its own name the number of Shares being
repurchased by the Company.
 

--------------------------------------------------------------------------------




(b) Whenever the Company shall have the right to repurchase Shares hereunder,
the Company may designate and assign one or more employees, officers, directors
of the Company or other persons or organizations to exercise all or a part of
the Company’s purchase rights under this Agreement and purchase all or a part of
such Shares.


3. Release of Shares From Repurchase Option.


(a) The Shares shall be released from the Company’s repurchase option upon the
commencement of Phase I clinical trials of a product incorporating the Licensed
Subject Matter.


(b) In the event a Trigger Event has occurred and the Company has not abandoned
the development of the Licensed Subject Matter, the Shares shall be released
from the Company’s repurchase option upon the commencement of Phase I clinical
trials of a product incorporating the Licensed Subject Matter.


(c) In the event of a “Change of Control” of the Company prior to a Trigger
Event, all of the Shares shall be released from the Company’s repurchase option.
For this purpose, a “Change of Control” is defined as:



 
(i)
Any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (other than a group consisting of the Company’s
shareholders as of the date of the Closing and their Parents and Subsidiaries)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 75% or more of
the total voting power represented by the Company’s then outstanding voting
securities; or




 
(ii)
The consummation of a merger, consolidation, reorganization, sale of stock or
similar transaction in which the shareholders of the Company before such
transaction (and their Parents and Subsidiaries) own less than 50% of the voting
stock or voting power of the surviving entity immediately after such
transaction; or




 
(iii)
The consummation of the sale or disposition of all or substantially all of the
Company’s assets.



(d) The Shares which have been released from the Company’s repurchase option
shall be delivered to the Shareholder at the Shareholder’s request (see Section
5).
 
2

--------------------------------------------------------------------------------




4.  Restriction on Transfer. Except for the escrow described in Section 5 or
transfer of the Shares to the Company or its assignees contemplated by this
Agreement, none of the Shares or any beneficial interest therein shall be
transferred, encumbered or otherwise disposed of in any way until the release of
such Shares from the Company’s repurchase option in accordance with the
provisions of this Agreement, other than by will or the laws of descent and
distribution.


5.  Escrow of Shares.


(a) To ensure the availability for delivery of the Shareholder’s Unreleased
Shares upon repurchase by the Company pursuant to the Company’s repurchase
option under Section 2 above, the Shareholder shall, upon execution of this
Agreement, deliver and deposit with an escrow holder designated by the Company
(the “Escrow Holder”) the share certificates representing the Unreleased Shares,
together with the stock assignment duly endorsed in blank, attached hereto as
Exhibit B-1. The Unreleased Shares and stock assignment shall be held by the
Escrow Holder, pursuant to the Joint Escrow Instructions of the Company and
Shareholder attached as Exhibit B-2 hereto, until such time as the Company’s
repurchase option expires. As a further condition to the Company’s obligations
under this Agreement, the spouse of Shareholder, if any, shall execute and
deliver to the Company the Consent of Spouse attached hereto as Exhibit B-3.


(b) The Escrow Holder shall not be liable for any act it may do or omit to do
with respect to holding the Unreleased Shares in escrow and while acting in good
faith and in the exercise of its judgment.


(c) If the Company or any assignee exercises its repurchase option hereunder,
the Escrow Holder, upon receipt of written notice of such option exercise from
the proposed transferee, shall take all steps necessary to accomplish such
transfer.


(d) When the repurchase option has been exercised or expires unexercised or a
portion of the Shares has been released from such repurchase option, upon
Shareholder’s request the Escrow Holder shall promptly cause a new certificate
to be issued for such released Shares and shall deliver such certificate to the
Company or the Shareholder, as the case may be.


(e) Subject to the terms hereof, the Shareholder shall have all the rights of a
shareholder with respect to such Shares while they are held in escrow, including
without limitation, the right to vote the Shares and receive any cash dividends
declared thereon. If, from time to time during the term of the Company’s
repurchase option, there is (i) any stock dividend, stock split or other change
in the Shares, or (ii) any merger or sale of all or substantially all of the
assets or other acquisition of the Company, any and all new, substituted or
additional securities to which the Shareholder is entitled by reason of the
Shareholder’s ownership of the Shares shall be immediately subject to this
escrow, deposited with the Escrow Holder and included thereafter as “Shares” for
purposes of this Agreement and the Company’s repurchase option.
 
3

--------------------------------------------------------------------------------




6.  Legends.


(a) Shareholder understands and agrees that the Company shall cause the legends
set forth below or legends substantially equivalent thereto, to be placed upon
any certificate(s) evidencing ownership of the Shares together with any other
legends that may be required by the Company or by applicable state or federal
securities laws:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH, THE SHARES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER,
INCLUDING A REPURCHASE OPTION HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET FORTH
IN THE RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL
HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE
OF THE ISSUER. SUCH TRANSFER RESTRICTIONS, RIGHT OF FIRST REFUSAL AND REPURCHASE
OPTION ARE BINDING ON TRANSFEREES OF THESE SHARES.


(b) Stop-Transfer Notices. Shareholder agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.


7.  Adjustment for Stock Split. All references to the number of Shares and the
purchase price of the Shares in this Agreement shall be appropriately adjusted
to reflect any stock split, stock dividend or other change in the Shares which
may be made by the Company after the date of this Agreement.


8.  General Provisions.


(a) This Agreement shall be governed by the laws of the State of New York. This
Agreement, including the Exhibits hereto, represent the entire agreement between
the parties with respect to the Company’s option to purchase the Shares.


(b) Any notice, demand or request required or permitted to be given by either
the Company or the Shareholder pursuant to the terms of this Agreement shall be
in writing and shall be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties at
the addresses of the parties set forth at the end of this Agreement or such
other address as a party may request by notifying the other in writing.


4

--------------------------------------------------------------------------------


(c) The rights and benefits of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Shareholder
under this Agreement may only be assigned with the prior written consent of the
Company.


(d) Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party from thereafter enforcing each and every
other provision of this Agreement. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.


(e) The Shareholder agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.


(f) SHAREHOLDER ACKNOWLEDGES AND AGREES THAT THE RELEASE OF SHARES FROM THE
REPURCHASE OPTION OF THE COMPANY PURSUANT TO SECTION 3 HEREOF IS EARNED ONLY BY
COMMENCEMENT OF PHASE I CLINICAL TRIALS. PURCHASER FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE PURCHASER’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

5

--------------------------------------------------------------------------------


 
By Shareholder’s signature below, Shareholder represents that he is familiar
with the terms and provisions of this Agreement and hereby accepts this
Agreement subject to all of the terms and provisions thereof Shareholder has
reviewed this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement. Shareholder agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under this Agreement. Shareholder further agrees to notify
the Company upon any change in the residence indicated in the Notice of Grant.
 

SHAREHOLDER   FERMAVIR PHARMACEUTICALS, INC.       /s/ Chris McGuigan   /s/
Geoffrey W. Henson Signature   Signature       Chris McGuigan   Geoffrey W.
Henson Printed Name   Printed Name     President and CEO     Title

 
6

--------------------------------------------------------------------------------



 
EXHIBIT A


TECHNOLOGY ACQUISITION AGREEMENT
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------




EXHIBIT B-1


ASSIGNMENT SEPARATE FROM CERTIFICATE
 


FOR VALUE RECEIVED I, Chris McGuigan, hereby sell, assign and transfer unto
_______________ ( ) shares of the Common Stock of FermaVir Pharmaceuticals, Inc.
standing in my name of the books of said corporation represented by Certificate
No. ___________ herewith and do hereby irrevocably constitute and appoint
_________________________ to transfer the said stock on the books of the within
named corporation with full power of substitution in the premises.


This Stock Assignment may be used only in accordance with the Restricted Stock
Option Agreement between said corporation and the undersigned dated
_________________, 2006.




Dated:________________, 20__




Signature: __________________




INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its
“repurchase option,” as set forth in the Agreement, without requiring additional
signatures on the part of the Shareholder.



--------------------------------------------------------------------------------




EXHIBIT A-3


JOINT ESCROW INSTRUCTIONS


 
____________________, 2006


FERMAVIR PHARMACEUTICALS, INC.




Attn:
Secretary



Dear____________:


As Escrow Agent for both FermaVir Pharmaceuticals, Inc., a Florida corporation
(the “Company”), and the undersigned purchaser of stock of the Company (the
“Shareholder”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Stock Purchase
Agreement (“Agreement”) between the Company and the undersigned, in accordance
with the following instructions:


1.  In the event the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) exercises the Company’s
repurchase option set forth in the Agreement, the Company shall give to
Shareholder and you a written notice specifying the number of shares of stock to
be purchased, the purchase price, and the time for a closing hereunder at the
principal office of the Company. Shareholder and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.


2.  At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the shares of stock to be transferred, to the Company or its assignee, against
the simultaneous delivery to you of the purchase price (by cash, a check, or
some combination thereof) for the number of shares of stock being purchased
pursuant to the exercise of the Company’s repurchase option.


3.  Shareholder irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement
Shareholder does hereby irrevocably constitute and appoint you as Shareholder’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of;
the securities. Subject to the provisions of this paragraph 3, Shareholder shall
exercise all rights and privileges of the Company while the stock is held by
you.



--------------------------------------------------------------------------------


 
4.  Upon written request of the Shareholder, but no more than once per calendar
year, unless the Company’s repurchase option has been exercised, you will
deliver to Shareholder a certificate or certificates representing so many shares
of stock as are not then subject to the Company’s repurchase option. Within one
hundred twenty (120) days after cessation of Shareholder’s continuous employment
by or services to the Company, or any parent or subsidiary of the Company, you
will deliver to Shareholder a certificate or certificates representing the
aggregate number of shares held or issued pursuant to the Agreement and not
purchased by the Company or its assignees pursuant to exercise of the Company’s
repurchase option.


5.  If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to
Shareholder, you shall deliver all of the same to Shareholder and shall be
discharged of all further obligations hereunder.


6.  Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.


7.  You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Shareholder while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.


8.  You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.


9.  You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.


10.  You shall not be liable for the outlawing of any rights under the Statute
of Limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.


11.  You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.

--------------------------------------------------------------------------------




12.  Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer or agent of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.


13.  If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.


14.  It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.


15.  Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
(10) days’ advance written notice to each of the other parties hereto.



COMPANY:   FERMAVIR PHARMACEUTICALS, INC.       PURCHASER:   CHRIS MCGUIGAN    
  ESCROW AGENT:   ___________________________

 
16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.


17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.


18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.


Very truly yours,


FERMAVIR PHARMACEUTICALS, INC.
 

By:
____________________________

   

Title:
____________________________

 

--------------------------------------------------------------------------------


 
SHAREHOLDER:
 
_________________________________________
(Signature)


Chris
McGuigan                                                                     
(Typed or Printed Name)


ESCROW AGENT:
 
_________________________________________
Corporate Secretary or Assistant Corporate Secretary





--------------------------------------------------------------------------------




EXHIBIT B-3


CONSENT OF SPOUSE


I, spouse of__________________________ have read and approve the foregoing
Agreement. In consideration of granting of the right to my spouse to purchase
shares of FermaVir Pharmaceuticals, Inc., as set forth in the Agreement, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.
 

 

Dated:________________,2006    Signed: ___________________________

 
 